*131
ORDER

PER CURIAM.
AND NOW, this 11th day of September, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO Petitioner’s sentencing claim. Further, the Superior Court’s decision affirming the imposition of a sentence of mandatory life imprisonment without the possibility of parole is VACATED, and the matter is REMANDED to the Superior Court to remand to the Philadelphia County Court of Common Pleas for a new sentencing hearing pursuant to Commonwealth v. Batts, 620 Pa. 115, 66 A.3d 286 (2013).
Jurisdiction relinquished.